Citation Nr: 1450950	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  10-21 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1973.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

In October 2012, the Veteran was afforded a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the proceeding is of record.

When the issue was most recently before the Board in May 2014, it was remanded for further development.

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

Tinnitus is etiologically related to the Veteran's service-connected hearing loss disability in the right ear.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, including notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his entitlement to service connection for tinnitus.  Therefore, no further development is required before the Board decides this claim.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Factual Background and Analysis

The Veteran contends that he is entitled to service connection for tinnitus.

The Veteran's DD Form 214 indicates the Veteran's main occupational specialty was combat engineer with a related civilian occupation of blaster.

Service treatment records are negative for evidence of tinnitus.  A November 1973 separation examination report indicates that hearing was within normal limits but does not provide testing results in puretone thresholds.

In a March 2007 VA treatment record, it was noted that the Veteran reported chronic intermittent drainage from the right ear, a right ear surgery 15 years prior, a perforated right eardrum, and occasional tinnitus in the right ear.  The testing results were considered to be not valid for rating purposes.  The assessment included that the Veteran's military noise exposure was more likely as not a contributing factor to his hearing impairment.

In connection with January 2008 VA treatment, the Veteran reported no change in hearing or tinnitus after a right ear revision tympanoplasty surgery.  

In a September 2009 VA examination, the Veteran provided a history of working around heavy equipment and demolitions in service without hearing protection and occupational noise exposure in construction with intermittent hearing protection.  He reported that right ear tinnitus began several weeks after his right ear surgery.  The VA examiner found hearing loss present and that tinnitus was as likely as not a symptom associated with hearing loss.  The examiner further opined that hearing loss and tinnitus were not caused by unprotected military noise exposure because the Veteran had normal hearing bilaterally upon separation from military service such that no service-related noise-induced hearing pathology could be medically linked to tinnitus.

In an October 2012 Board hearing, the Veteran testified that he served as a combat engineer and built bridges and conducted demolition in service, worked in construction building columns after service without excessive noise exposure, and had no recreational noise exposure.  The Veteran stated he first noticed hearing loss in the late 1970s, and currently had tinnitus in the right ear, which began after post-service right ear operations to repair a perforated ear drum.  

A May 2013 VA examination report notes the examiner's opinion that the Veteran's bilateral hearing loss and tinnitus were not caused by or a result of active service because hearing was within normal limits during and shortly after active service without any significant auditory shift during military service, there was no evidence of acoustic trauma or constant pathologic tinnitus, and the Veteran reported occupational noise exposure and medical intervention for right ear hearing loss in 2007.  The examiner concluded that hearing loss and tinnitus, if any, were secondary to the 2007 medical intervention.  The examiner further noted that the date and circumstances of tinnitus onset, "do not match the Veteran's military service period."

The Board finds that the evidence of record supports a grant of service connection for tinnitus.

The Board notes that the results of the September 2009 VA examination report establish current tinnitus.  The Board finds the Veteran's statements concerning his in-service military noise exposure to be competent and credible.  The Veteran's statements of working in demolition without hearing protection are bolstered by his identified military occupational specialty of combat engineer.  Therefore, the Board concedes that the Veteran experienced acoustic trauma in service.

In any event, service connection is in effect for right ear hearing loss disability.  Although the September 2009 and May 2013 VA opinions are against the claim for service connection on a direct basis, the September 2009 examiner opined that the tinnitus was as likely as not associated with hearing loss.  The May 2013 examiner opined that any hearing loss and tinnitus present were related to the medical intervention in 2007, but the examiner did not specifically opine that the tinnitus is unrelated to the service-connected right ear hearing loss disability.  Therefore, the Board concludes that the evidence supporting secondary service connection for tinnitus is at least in equipoise with that against the claim.  Accordingly, entitlement to service connection for tinnitus is warranted.



ORDER

Service connection for tinnitus is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


